By the Court,

Cole, J.
In this case the court instructed the jury that it was sufficient to make out a prima fade case of ownership for the plaintiff to prove that she had possession of .the property, claiming ownership and exercising acts of ownership over it. That although the plaintiff sued as a mar*341ried woman, still tbe same proof would be sufficient to make out a prima facie case for her, that would be sufficient as between other parties. We think this charge of the court erroneous.
The plaintiff in this case was a married woman, living with her husband, and the action was brought to recover the value of a clock, a very common article of household furniture, alleged to belong to the wife. And aside from some loose declarations of the husband and wife, that the clock belonged to the latter there is no evidence, except the presumption arising from possession, that the property was really the property of the plaintiff. But where husband and wife were living together, it is evident that the wife cannot have a notorious and exclusive possession of household furniture, and therefore possession does not furnish the same test as to title between them, it would when applied to strangers. Had this clock been confessedly the husband’s, the possession would not have been changed. By the same rule, the wife might hold, as against the creditors of her husband, all the furniture of the most munificently furnished palace. By the act of 1850, the real and personal property of any female, who might marry after the passage of the act, was to continue her sole and separate property, and not to be liable for the debts of her husband. When the wife claims the benefit of this act against her husband’s creditors, she ought to be prepared to show, by some evidence stronger than that of possession merely, that the property is her own. The doctrine which should govern these cases was briefly and correctly stated in the case of Gamber vs. Gamber, 18 Penn. State R., 363, as follows : “ Where property is claimed by a married woman, she must show, by evidence which does not admit of a reasonable doubt, either that she owned it at the time of her marriage, or else acquired it afterwards, by gift, bequest or purchase. In the case of a purchase after marriage, the burthen is upon her to prove, distinctly, that she paid for it with funds which were not furnished by the husband.” See the case of Keeney vs. Good, 21 Penn. State R., 349. Apart from the proof as to *342tbe -possession, the evidence should have been sufficiently clear and satisfactory to have justified the jury in finding that the clock was the property of the plaintiff.
The judgment of the court below is reversed and a new trial ordered.